Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



NEW DESERT ARROW, L.L.C.,


                                    Appellant,

v.

DELIA RODRIGUEZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00258-CV

Appeal from
 County Court at Law No. 5

of El Paso County, Texas

(TC # 2003-4679)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
	On January 7, 2008, the Clerk of the Court notified Appellant by letter that neither its brief
nor a motion for extension of time had been filed by the due date.  The letter also advised Appellant
that the Court would dismiss the appeal without further notice unless the Court received a response
from Appellant within ten days from the date of the letter.  Appellant has not responded to the
Court's inquiry.  This Court possesses the authority to dismiss an appeal for want of prosecution
when appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation
for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  Given Appellant's failure to file its brief by the due date,
seek an extension of time in which to file its brief, or respond to the Court's inquiry, we dismiss the
appeal for want of prosecution pursuant to Rules 38.8(a)(1) and 42.3(c) of the Texas Rules of
Appellate Procedure.


March 27, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.